 
Exhibit 10.9
 
CONSULTING AGREEMENT
 
This Consulting Agreement (“Agreement”) is made as of this 27th day of June,
2008 by and between Stephen E. Cox (“Client”), and Capital Once Resource Co.,
Ltd., a Brunei company (“Consultant”).  Client and Consultant may collectively
be referred to as the “Parties”.
 
W I T N E S S E T H:
 
WHEREAS, Client desires to engage the services of Consultant to provide Client
with the services as more fully set forth in this Agreement; and
 
WHEREAS, Consultant is desirous of performing such services on behalf of Client.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the parties hereto agree as follows:
 
1.  Consulting Services.  Upon the terms and subject to the conditions contained
in this Agreement, Consultant hereby agrees that it shall, during the term of
this Agreement, undertake the performance of the following services (the
“Services”):
 
 
a.
Familiarize itself, to the extent appropriate and feasible, with the business,
operations, properties, financial condition, management and prospects of Cox
Distributing, Inc. (“Cox Distributing”);

 
 
b.
Identify, evaluate, structure and provide advice in connection with potential
mergers and acquisitions, divestitures, spin-offs, joint ventures and other
corporate transactions and in particular the possible acquisition of Armco &
Metawise (H.K.) Limited, a Hong Kong company (“Armco”) by Cox Distributing (the
“Armco Acquisition”); and

 
 
c.
Provide such other services upon which the Parties may mutually agree.

 
2. Term. This Agreement shall terminate upon the earlier of the closing of the
Armco Acquisition or 60 days after the date hereof.
 
3. Consulting Fees. Client shall pay Consultant for providing the Services by
transferring to Consultant 496,000 shares of Cox Distributing’s Common Stock,
$0.001 par value (the “Shares”) upon the signing of this Agreement by the
Parties (the “Consulting Fees”).  The Consulting Fees shall be deemed fully
earned by Consultant upon the closing of the Armco Acquisition.
 
4.  Warranties.  Consultant warrants that the Services to be provided under this
Agreement shall be performed by qualified personnel in a professional manner
employing reasonable commercial efforts.  This warranty shall be valid for a
period of thirty (30) days from the performance of the Services.  Except as
specifically provided in this Section 4, Consultant disclaims any and all other
warranties with respect to the services provided hereunder, including without
limitation any implied warranty of merchantability or fitness for a particular
purpose. Consultant does not warrant the results of any services. In addition,
Client acknowledges and agrees that Consultant is not engaged in the practice of
law or the provision of legal services, and that Client alone is completely and
independently responsible for compliance with all state, federal and
international laws applicable to Client and the operation of its
business.  Consultant’s entire liability to Client (or any other person or
entity) for any loss or damages resulting from any breach of this Agreement,
claims, demands or actions arising out of or relating to the Services, whether
in contract, tort (including negligence) or otherwise, shall not exceed the sum
of $5,000.  In no event will Consultant or its affiliates be liable for any
damages caused by the Client's action or inaction, or for any indirect,
incidental, consequential, special, punitive or exemplary damages or lost
profits, including, but not limited to, damages for loss of business profits,
business interruption, loss of business information, data, goodwill or other
pecuniary loss arising from Consultant’s failure to provide the Services even if
Consultant has been advised of the possibility of such damages.
 
 
-1-

--------------------------------------------------------------------------------

 
5. Indemnification.  Client agrees to indemnify and hold the Consultant and its
subsidiaries and their respective officers, directors, employees and agents and
(collectively, the “Consultant Indemnitees”) harmless from all Consultant
Indemnified Liabilities.  For this purpose, “Consultant Indemnified Liabilities”
shall mean all suits, proceedings, claims, expenses, losses, costs, liabilities,
judgments, deficiencies, assessments, actions, investigations, penalties, fines,
settlements, interest and damages (including reasonable attorneys’ fees and
expenses), whether suit is instituted or not and, if instituted, whether at any
trial or appellate level, and whether raised by the parties hereto or a third
party, incurred or suffered by the Consultant Indemnitees or any of them arising
from, in connection with or as a result of Consultant’s performance of the
Services set forth in this Agreement.
 
6. Termination. Either Party may terminate this Agreement upon thirty (30) days
prior written notice to the other Party, but such termination shall not affect
the Consulting Fees paid by Client to Consultant pursuant to Section 3 of this
Agreement.  All Consulting Fees provided under this Agreement are deemed fully
earned by Consultant upon the earlier of: (a) the date provided for elsewhere in
this Agreement; or (b) the date of termination.  In the event of a termination
of this Agreement, Client shall not be entitled to any refund of any Consulting
Fees paid to Consultant under this Agreement. From and after termination of this
Agreement, the Parties shall continue to be bound by such provisions of this
Agreement as by their nature survive such events, including, without limitation,
Sections 5 and 11.
 
7.  Assignment and Subcontractors. This Agreement shall be assignable by
Consultant. Client acknowledges that from time to time, Consultant may enlist a
subcontractor to perform some of the Services provided to Customer. In the event
services to be performed as outlined in this Agreement are subcontracted to a
third party, the third party shall accept responsibility for the performance of
such activities. Consultant will cease to bear any responsibility related to the
performance of subcontracted services; however the Consultant will act as
liaison between the subcontractor and Client, to monitor the performance of
services to be provided by any third party.
 
8.  Modifications.  This Agreement can only be modified by a written agreement
duly signed by persons authorized to sign agreements on behalf of Client and
Consultant, and variance from or addition to the terms and conditions of this
Agreement or other written notification will be of no effect.  The failure of
any Party to enforce any right it is granted herein, or to require the
performance by the other Party hereto of any provision of this Agreement, or the
waiver by any Party of any breach of this Agreement, shall not prevent a
subsequent exercise or enforcement of such provisions or be deemed a waiver of
any subsequent breach of this Agreement.
 
 
-2-

--------------------------------------------------------------------------------

 
9.  Entire Understanding.  This Agreement represents the entire understanding
and agreement between the Parties with respect to the subject matter hereof, and
merges all prior discussions between them and supersedes and replaces any and
every other agreement or understanding which may have existed between the
Parties to the extent that any such agreement or understanding relates to
providing services to Client. To the extent, if any, that the terms and
conditions of Client’s orders or other correspondence are inconsistent with this
Agreement, this Agreement shall control.
 
10.  Force Majeure.  No delay, failure or default in performance of any
obligation by either Party, excepting all obligations to make payments
hereunder, shall constitute a breach of this Agreement to the extent caused by,
in whole or in part, the other Party (and within the other party’s reasonable
control) or an act of God, war, civil disturbance, terrorist act, court order,
labor dispute, or other cause beyond its reasonable control, and such
nonperformance will not be a default under this Agreement.
 
11.  Laws, Severability, Venue, Waivers.  The validity of this Agreement and the
rights, obligations and relations of the Parties hereunder shall be construed
and determined under and in accordance with the laws of the State of Florida,
without regard to conflicts of law principles thereunder provided, however, that
if any provision of this Agreement is determined by a court of competent
jurisdiction to be in violation of any applicable law or otherwise invalid or
unenforceable, such provision shall to such extent as it shall be determined to
be illegal, invalid or unenforceable under such law be deemed null and void, but
this Agreement shall otherwise remain in full force.  Suit to enforce any
provision of this Agreement, or any right, remedy or other matter arising
therefrom, will be brought exclusively in the state or federal courts located in
Broward County, Florida.  Client agrees and consents to venue in Broward County,
Florida and to the in personam jurisdiction of these courts and hereby
irrevocably waives any right to a trial by jury.
 
12.  Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed, shall constitute an original copy hereof, but
all of which together shall consider but one and the same document.
 
13.  Other Activities. Nothing contained herein shall prevent Consultant from
acquiring or participating in a transaction of any kind with any other entity
proposed by Consultant to be acquired by Client. Such transaction may be
acquired at a price and upon terms and conditions more or less favorable than
those offered to Client.
 
14.  Disclaimer. Consultant acknowledges that it has and will during the term of
this Agreement, rely upon information provided by Client in connection with the
performance of the Services and in accepting the Client’s securities as full or
partial payment of the Consulting Fees under this Agreement.
 
 
-3-

--------------------------------------------------------------------------------

 
15.  Notices. All notices to be given hereunder shall be in writing, with fax
notices being an acceptable substitute for mail and/or and delivery to:
 

 
Consultant:
Client:
 
 
Capital Once Resource Co., Ltd.
431 Fairway Drive
Deerfield Beach, Florida 33441
Fax: (954) 363-7320
Attn. General Counsel
Stephen E. Cox
105 Pearl
Cokeville, Wyoming 83114
Fax: _______________________



IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.
 
Client:
 
 
 
/s/ Stephen E. Cox
Stephen E. Cox
Consultant:
 
Capital Onc Resource Co., Ltd.
 
By: /s/ Xiaowen Zhuang
Name: Xiaowen Zhuang
Title: General Manager



 
-4-